Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and examined.
Information Disclosure Statement
The information disclosure statement (IDS) received on 6/3/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, Ln. 5 recites, “wherein third portion”, which is grammatically incorrect. It appears that this limitation should recite, “wherein the third portion” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first and second portions of the first interior surface" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 3 has been examined as dependent from claim 2 to provide sufficient antecedent basis for “the first and second portions of the first interior surface".
Claim 5 recites the limitation “the first and second portions of the second interior surface” in Lns. 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 5 has been examined as dependent from claim 4 to provide sufficient antecedent basis for “the first and second portions of the second interior surface".
Claim 6 depends from claim 1. However, claim 1 does not provide sufficient antecedent basis for “the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface” in Lns. 1-2 of claim 6. Antecedent basis for this limitation is only present in claims 2 or 3, as claims 2 and 3 recites a first interior surface having a first and second portion. Further, claim 1 does not provide sufficient antecedent basis for “the second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface” in Lns. 3-4 of claim 6. Antecedent basis for this limitation is only present in claims 4 or 5, as claims 4 and 5 recite a second interior surface 
Regarding claim 10, Ln. 2 recites, “the receptacles”. However, claim 10 depends from claim 1, which only recites a single receptacle. Therefore, it is unclear which additional receptacles are being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the receptacle”.
Claim 12 recites the limitation "the sample collection unit" in Ln. 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “a sample collection unit”.
Regarding claim 13, Ln. 1 recites, “the at least one sample collection unit”. However, claim 12, which claim 13 depends on, refers only to a single sample collection unit. Therefore, it is unclear which additional sample collection units are being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the sample collection unit”.
Regarding claim 13, Ln. 2 recites, “the at least one receptacle”. However, claim 12, which claim 13 depends on, refers only to a single receptacle. Therefore, it is unclear which additional receptacles are being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the receptacle”.
Claim 15 recites the limitation "the first and second portions of the first interior surface" in Lns. 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 15 has been examined as dependent from claim 14 to provide sufficient antecedent basis for “the first and second portions of the first interior surface".
Claim 17 recites the limitation “the first and second portions of the second interior surface” in Lns. 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 17 has been examined as dependent from claim 16 to provide sufficient antecedent basis for “the first and second portions of the second interior surface".
Claim 18 depends from claim 12. However, claim 12 does not provide sufficient antecedent basis for “the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface” in Lns. 1-2 of claim 18. Antecedent basis for this limitation is only present in claims 14 or 15, as claims 14 and 15 recites a first interior surface having a first and second portion. Further, claim 12 does not provide sufficient antecedent basis for “the second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface” in Lns. 3-4 of claim 18. Antecedent basis for this limitation is only present in claims 16 or 17, as claims 16 and 17 recite a second interior surface having a first and second portion. For purposes of compact prosecution, claim 18 has been examined as dependent from claim 16, and claim 16 has been examined as dependent from claim 14 to provide sufficient antecedent basis for “the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface” and “the second interior surface defines a third portion 
Claims 14, 19, and 20 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was 


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US Pub. No. 2010/0166606; hereinafter Koike; already of record on the IDS received 6/3/2020).

Regarding claim 1, Koike discloses a rack adapted to engage a rack handler and to carry a sample collection unit ([0070], [0085], [0219], see Figs. 7, 13 at rack 407 having groove portion 407c for interacting with guide member A25, which is used for smooth transportation of the sample racks. Further, please note that the rack handler and sample collection unit are not positively recited). The rack comprises: 
	a rack body having: 
	a bottom (see Figs. 7, 13). 
(see Figs. 7, 13).
	A receptacle that extends from the top toward the bottom along the vertical direction, the receptacle sized to receive the sample collection unit (see Fig. 7 at receptacles 407a). 
	A first interior surface that extends from the bottom toward the top along the vertical direction (see Fig. 7 and annotated Fig. 13 below). 
	
    PNG
    media_image1.png
    499
    642
    media_image1.png
    Greyscale

	A second interior surface that extends from the bottom toward the top along the vertical direction, the second interior surface being opposite to the first interior surface so as to at least partially define a slot along the bottom (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b). 
	An interference groove in the slot along at least one of the first interior surface and the second interior surface, wherein the slot and the interference groove are sized to engage a portion of the rack handler (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and the first portion, second portion, and third portion of the first and second interior surfaces define the interference groove sized to engage the rack handler A25).	
Note: The instant Claims contain a large amount of functional language (ex: “adapted to engage a rack handler and to carry a sample collection unit…”, “sized to receive the sample collection unit…”, “sized to engage a portion of the rack handler”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Koike discloses the rack of claim 1, wherein the first interior surface has a first portion and a second portion that is angularly offset with respect to the first portion so as to define the interference groove that engages a portion of a rack handler (see Claim 1 at annotated Fig. 13 above).
	Examiner’s note: The interference groove depicted in Figs. 8 and 9 of the instant Drawings appears distinguishable from the interference groove of Koike. If the Applicant amended the claims to include limitations drawn to the specific structure depicted in these Figures, they would overcome the current prior art rejection. While it is possible that these amendments would be drawn to an allowable feature, further searching and consideration is required.

Regarding claim 3, Koike discloses the rack of claim 2, wherein the first and second portions of the first interior surface intersect to define a first angle, wherein the first angle is (see Claim 1 at annotated Fig. 13 above. The first portion and second portion intersect at a 90 degree angle).

Regarding claim 4, Koike discloses the rack of claim 2, wherein the interference groove is a first interference groove, wherein the second interior surface has a first portion and a second portion that is angularly offset with respect to the first portion of the second interior surface so as to define a second interference groove that engages the portion of a rack handler (see Claim 1 at annotated Fig. 13 above. The left portion of the recess, i.e. the portion of the recess 407b defined by the first interior surface, can be considered a first interference groove, while the right portion of the recess, i.e. the portion of the recess 407b defined by the second interior surface, can be considered a second interference groove).

Regarding claim 5, Koike discloses the rack of claim 4, wherein the first and second portions of the second interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 1 at annotated Fig. 13 above. The first and second portions of the second interior surface intersect to define a 90 degree angle).
Regarding claim 6, Koike discloses the rack of claim 4. Koike further discloses that the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface (see Claim 1 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively). 
	The second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface (see Claim 1 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively).
	The third portion of the first interior surface is substantially parallel to the third portion of the second interior surface (see Claim 1 at annotated Fig. 13 above. The third portions of the first and second interior surfaces are parallel).

Regarding claim 7, Koike discloses the rack of claim 1, further comprising a first side and a second side opposite the first side along a transverse direction that is perpendicular to the vertical direction, wherein the slot extends from the first side to the second side (see Fig. 7, Claim 1 at annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and appears to extend from the front of the rack to the back of the rack).

Regarding claim 8, Koike discloses the rack of claim 1, further comprising a first end and a second end opposite the first end along a longitudinal direction that is perpendicular to the (see Fig. 7. The slot is the bottom surface of the recess 407b, and appears closer to the right side of the rack than the left side of the rack).

Regarding claim 10, Koike discloses the rack of claim 1, wherein the slot and the interference groove are disposed entirely below the receptacle along the vertical direction (see Fig. 7 and annotated Fig. 13 at Claim 1 above. The opening 407b, which comprises both the slot and the interference groove, is entirely below the receptacles 407a).

Regarding claim 11, Koike discloses the rack of claim 1, wherein the receptacle is a plurality of receptacles for receiving a plurality of the sample collection units (see Fig. 7 at receptacles 407a).

Regarding claim 12, Koike discloses a sample analysis system for analyzing a sample ([0001]). The system comprises: 
	a rack handler ([0070], [0085], [0219], see Figs. 13 at rack 407 having groove portion 407c for interacting with guide member A25, which is used for smooth transportation of the sample racks). 
	a rack having a rack body, the rack body having: 
	a) a bottom surface (see Figs. 7, 13).
	b) a top opposite the bottom along a vertical direction (see Figs. 7, 13). 
(see Fig. 7 at receptacles 407a). 
	d) a first interior surface that extends from the bottom toward the top along the vertical direction (see Fig. 7 and annotated Fig. 13 below).

    PNG
    media_image1.png
    499
    642
    media_image1.png
    Greyscale

	e) a second interior surface that extends from the bottom toward the top along the vertical direction, the second interior surface being opposite to the first interior surface so as to at least partially define a slot along the bottom (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b). 
	f) an interference groove along at least one of the first interior surface and the second interior surface, wherein the slot and the interference groove are sized to engage a portion of the rack handler ([0085], the restriction portion A25c of guide member A25 may be inserted into one of the groove portions 407c formed on the left and right sides of the recess 407b, see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and the first portion, second portion, and third portion of the first and second interior surfaces define the interference groove sized to engage the rack handler A25).

Regarding claim 13, Koike discloses the system of claim 12, wherein the sample collection unit is a plurality of sample collection units, wherein the receptacle is a plurality of receptacles (see Fig. 7 at receptacles 407a for holding sample containers 401. Further, the sample collection units are not positively recited).

Regarding claim 14, Koike discloses the system of claim 12, wherein the first interior surface has a first portion and a second portion that is angularly offset with respect to the first portion so as to define the interference groove that engages a portion of a rack handler (see Claim 12 at annotated Fig. 13 above).

Regarding claim 15, Koike discloses the system of claim 14, wherein the first and second portions of the first interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 12 at annotated Fig. 13 above. The first portion and second portion intersect at a 90 degree angle).

Regarding claim 16, Koike discloses the system of claim 14, wherein the interference groove is a first interference groove, wherein the second interior surface has a first portion and a second portion that is angularly offset with respect to the first portion of the second interior surface so as to define a second interference groove that engages the portion of a rack handler (see Claim 12 at annotated Fig. 13 above. The left portion of the recess, i.e. the portion of the recess 407b defined by the first interior surface, can be considered a first interference groove, while the right portion of the recess, i.e. the portion of the recess 407b defined by the second interior surface, can be considered a second interference groove).

Regarding claim 17, Koike discloses the system of claim 16, wherein the first and second portions of the second interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 12 at annotated Fig. 13 above. The first and second portions of the second interior surface intersect to define a 90 degree angle).

Regarding claim 18, Koike discloses the system of claim 12, wherein the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface (see Claim 12 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively).
	The second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface (see Claim 12 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively). 
	The third portion of the first interior surface is substantially parallel to the third portion of the second interior surface (see Claim 12 at annotated Fig. 13 above. The third portions of the first and second interior surfaces are parallel).

Regarding claim 19, Koike discloses the system of claim 12, further comprising a first side and a second side opposite the first side along a transverse direction that is perpendicular to the vertical direction, wherein the slot extends from the first side to the second side (see Fig. 7, Claim 12 at annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and appears to extend from the front of the rack to the back of the rack).

Regarding claim 20, Koike discloses the system of claim 12, further comprising a first end and a second end opposite the first end along a longitudinal direction that is perpendicular to the vertical direction, wherein the slot is closer to the first end than to the second end (see Fig. 7. The slot is the bottom surface of the recess 407b, and appears closer to the right side of the rack than the left side of the rack).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike, as applied to claims 1-8 and 10-20 above, further in view of Koch et al. (US Pub. No. 2010/0049358; hereinafter Koch; already of record on the IDS received 6/3/2020).

Regarding claim 9, Koike discloses the rack of claim 8.
	Koike fails to explicitly disclose a recess that extends into one of the first end or the second end along the longitudinal direction.
	Koch is in the analogous field of systems for handling sample tube racks (Koch [0001]). Koch teaches a recess that extends into one of a first end or second end along a longitudinal direction (Koch; [0051], see Fig. 8 at vertical slot 92 including circular opening 94). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rack of Koike to include a recess that extends into one of a first end or second end along a longitudinal direction as in Koch. Koch teaches that such a recess can be used to engage with a robot so that the robot can transport the rack to a desired location (Koch; [0051], see Fig. 8).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
([0083]-[0084], see Fig. 4A at guide portion 266 for carrier 250 transporting sample tube 255).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798